       Case 1:19-cv-00134-JRH-BKE Document 15 Filed 08/13/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION


GREGORY D. IVY,

        Petitioner,

               V.                                         CV 119-134
                                                    Formerly OR 115-002)
UNITED STATES OF AMERICA,

        Respondent.



                                     ORDER




       Before the Court is Petitioner's motion for a certificate of

appealability (''COA").          (Doc. 14.)     Petitioner sought a COA from

the United States Court of Appeals for the Eleventh Circuit, but

the    Eleventh Circuit directed the motion to this Court.                     (See

Transfer of Doc., Doc. 14, at 1-2.)             This Court previously denied

a   COA   in   this    case.^     (Order,    Doc.    9,    at   2.)    Accordingly,

Petitioner's motion for a COA (Doc. 14) is DENIED AS MOOT.^

       ORDER ENTERED at Augusta, Georgia, this                        day of August,

2020.                                            "


                                                                CHIEF JUDGE
                                        united/states district court
                                              :rn district of Georgia




1 Petitioner informed the Eleventh Circuit that this Court previously denied a
COA.    (Motion for COA, Doc. 14, at 3.)
2 "If the court denies a certificate, [a] part[y] may not appeal the denial but
may seek a certificate from the court of appeals under Federal Rule of Appellate
Procedure 22."      Rule 11(a) to the Rules Governing Section 2255 Proceedings; see
also 11th Cir. R. 22-1(b).
